UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-30096 (Exact name of small business issuer as specified in its charter) Nevada 77-0454933 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 210 Broadway, Suite 208 Orangeville, Ontario L9W5G4 (Address of principal executive offices) (888) 419-0430 (Issuer’s telephone number, including area code) EAPI ENTERTAINMENT, INC. (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date: As of February 11, 2008, 54,057,156 shares of common stock, par value $0.001 were issued and outstanding. Transitional Small Business Disclosure Format (Check One): Yes ¨No x ORGANIC RECYCLING TECHNOLOGIES, INC. TABLE OF CONTENTS Report on Form 10-QSB For the quarter ended December 31, 2007 Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheet as of December 31, 2007 (Unaudited) 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended December 31, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statement of Shareholder’s Deficit for the three months ended December 31, 2007 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended December 31, 2007 and 2006 (Unaudited) 6 Notes to the Condensed Consolidated Financial Statements as of December 31, 2007 (Unaudited) 7- 11 Item 2.Management’s Discussion and Analysis or Plan of Operation 12 Item 3.Controls and Procedures 16 PART II – OTHER INFORMATION Item 1.Legal Proceedings 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3.Defaults upon Senior Securities 16 Item 4. Submission of Matters to Vote of Security Holders 16 Item 5. Other Information 17 Item 6. Exhibits and Reports on Form 8-K 17 Signatures 17 - 2 - PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Organic Recycling Technologies, Inc. and Subsidiaries (Formerly EAPI Entertainment Inc.) Consolidated Balance Sheet (Unaudited) December 31, 2007 ASSETS Current assets Cash $ 534,722 Non-trade receivable 80,040 Prepaid expenses 103,799 Total current assets 718,561 Net capital assets 48,304 Total other assets 48,304 TOTAL ASSETS $ 766,865 LIABILITIES AND SHAREHOLDERS' DEFICIENCY Current liabilities Accounts and fees payable $ 747,887 Payable and accrued expenses 2,122,591 Common stock to be issued 609,593 Due to related parties - Short term notes to related parties 332,113 Total current liabilities 3,812,184 TOTAL LIABILITIES 3,812,184 Shareholders' deficiency Preferred stock, 40,000,000 shares authorized, $0.001par value, 0 shares outstanding - Common stock, 500,000,000 authorized, $0.001 par value, 52,593,530 outstanding, respectively 52,594 Paid in capital 17,699,624 Accumulated comprehensive loss (487,392 ) Accumulated deficit (20,310,145 ) Total shareholders' deficiency (3,045,319 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIENCY $ 766,865 The accompanying notes are an integral part of these consolidated unaudited financial statements. - 3 - Organic Recycling Technologies, Inc. and Subsidiaries (Formerly EAPI Entertainment Inc.) Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended December 31, 2007 2006 Revenues $ - $ - Expenses Advertising 18,589 503,625 Depreciation 651 643 Consulting and professional fees 994,378 489,064 Rent, utilities and telephone 48,543 18,335 Office and administration 5,667 4,168 Investor relations & communication 4,652 1,305 Travel, meals and entertainment 13,461 9,967 Insurance & Licenses - 2,507 Stock based compensation expense - 59,193 Total expenses 1,085,941 1,088,807 Loss from operations (1,085,941 ) (1,088,807 ) Other income (expense) Interest expense (955 ) (29,069 ) Total other income (expenses) (955 ) (29,069 ) Net loss $ (1,086,896 ) $ (1,117,876 ) Other comprehensive income (loss) Foreign currency translation adjustment (21,735 ) 194,965 Comprehensive loss $ (1,108,631 ) $ (922,911 ) Loss per common share - basic and diluted $ (0.02 ) $ (0.03 ) Weighted average shares outstanding during the period - basic and diluted 52,049,925 38,586,831 The accompanying notes are an integral part of these consolidated unaudited financial statements. - 4 - Organic Recycling Technologies, Inc. and Subsidiaries (Formerly EAPI Entertainment Inc.) Consolidated Statements of Shareholders’ Deficiency For the three months ended December 31, 2007 (Unaudited) Common Stock Accumulated Shares Amount Paid in Capital Common Stock to be Issued Other Comprehensive Loss Accumulated Deficit Totals Balance - September 30, 2007 47,621,079 $ 47,621 $ 16,052,567 $ 530,666 $ (432,127 ) $ (19,223,249 ) $ (3,024,522 ) Foreign currency translation adjustment - (55,265 ) - (55,265 ) Stock issued on subscriptions for cash 1,672,451 1,673 825,357 - - - 827,030 Issuance of shares to related party 3,300,000 3,300 821,700 - - - 825,000 Stock to be issued for cash - - - 78,927 - - 78,927 Net loss - (1,086,896 ) (1,086,896 ) Balance - December 31, 2007 52,593,530 $ 52,594 $ 17,699,624 $ 609,593 $ (487,392 ) $ (20,310,145 ) $ (2,435,726 ) The accompanying notes are an integral part of these consolidated unaudited financial statements. - 5 - Organic Recycling Technologies, Inc. and Subsidiaries (Formerly EAPI Entertainment Inc.) Consolidated Statement of Cash Flows (Unaudited) Three Months Ended December 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (1,086,896 ) $ (1,117,876 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 651 643 Stock issued for services - 698,288 Increase in non-trade receivables (14,008 ) (3,718 ) Increase in prepaid expenses (39,272 ) (61,111 ) Increase in expenses relating to capital projects (39,458 ) - Increase in accounts and fees payable 373,695 12,478 Decrease in payables and accrued expenses (294,548 ) (490,212 ) NET CASH USED IN OPERATING ACTIVITIES (1,099,835 ) (961,509 ) INVESTING ACTIVITIES Purchase of equipment - - NET CASH USED IN INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock 1,730,958 704,347 Proceeds from short term notes from related parties - 651,147 Payments of short term notes to related parties (802,500 ) (660,996 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 928,458 694,499 EFFECT OF FOREIGN CURRENCY TRANSLATION (55,265 ) 194,965 NET DECREASE IN CASH (226,643 ) (72,046 ) CASH AT THE BEGINNING OF THE PERIOD 761,365 62,351 CASH AT THE END OF THE PERIOD $ 534,722 $ (9,695 ) SUPPLEMENTAL DISCLOSURES Non-cash Investing and Financing Activities Stock subscriptions issued in exchange for short term notes from related parties $ - $ - Stock subscriptions issued in exchange for payables and fees from related parties $ - $ 140,941 Stock subscriptions issued in exchange for consulting contract $ - $ 555,821 The accompanying notes are an integral part of these consolidated unaudited financial statements. - 6 - ORGANIC RECYCLING TECHNOLOGIES, INC. AND SUBSIDIARIES (formerly EAPI ENTERTAINMENT, INC.) NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS DECEMBER 31, 2007 NOTE 1:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION Organic Recycling Technologies Inc. (the “Company”) was incorporated under the laws of the State of Nevada on September 15, 1995 under the name Home. Web, Inc. The Company’s current business activities, which began in the second quarter of 2005, include partnering with technology leaders to utilize and apply waste management and recycling technologies and bring these technologies to the forefront through application in today’s waste crisis. This positively impacts the world’s environment and creates a clean and healthy global community for the next generation in a way, which provides environmental and financial benefits to all our stakeholders. The Company is seeking to acquire revenue generating businesses or projects with long term potential that will enable the Company to generate revenues to fund the current business plan in the waste management and recycling market. Effective July 7, 2005, the Company changed its name from EAPI Entertainment, Inc. to Organic Recycling Technologies Inc. Basis of Presentation The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the results of operations have been included. Principles of Consolidation The condensed consolidated financial statements include the accounts of Organic Recycling Technologies Inc. and its five wholly-owned subsidiaries (collectively, the “Company”), one of which (Duro Enzyme Solutions Inc. - Canada) owns five subsidiaries: Organic Recycling Technologies, Inc. Organic Recycling Management, Inc. Organic Recycling Technologies, Inc., New York EAPI Center, Inc. Duro Enzyme Solutions, Inc. – British Columbia, Canada EASI Studios, Inc. Organic Recycling Technologies, Inc., British Columbia, Canada Organic Recycling Technologies (China), Inc. EASI Education, Inc. EASI Movies, Music, Television and Video, Inc. All material inter-company transactions have been eliminated in consolidation. Use of Estimates The Company prepares its financial statements in conformity with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Fair Value of Financial Instruments The carrying amount of the Company’s financial instruments, including cash, cash overdraft, non-trade receivable, accounts payable, related party payables and notes and loans payable approximate fair value due to the relative short period to maturity for these instruments. Basic and Diluted Net Loss per Share Net loss per share is calculated in accordance with the Statement of financial accounting standards No. 128 (SFAS No. 128), “Earnings per share.” Basic net loss per share is based upon the weighted average number of common shares outstanding. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Weighted average number of shares used to compute basic and diluted loss per share is the same since the effect of dilutive securities is anti-dilutive. - 7 - ORGANIC RECYCLING TECHNOLOGIES, INC. AND SUBSIDIARIES (formerly EAPI ENTERTAINMENT, INC.) NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS DECEMBER 31, 2007 (continued) Cash and Cash Equivalents For the purpose of the statement of cash flows, the company considers all highly liquid debt instruments purchased with the original maturity of three months or less to be cash equivalents. Property and equipment Property and equipment are carried at cost less accumulated depreciation. Depreciation is provided using the straight line method over the estimated useful life of the assets from two to six years.Expenditures for maintenance and repairs are charged to expense as incurred. Advertising and Marketing Cost The Company expenses advertising and marketing costs as incurred. Advertising and marketing expense for the three months ended December 31, 2007 and 2006 amounted to $18,589 and $503,625, respectively. Income Taxes The Company accounts for income taxes under the Financial Accounting Standards Board Statement of Financial Accounting Standards No. 109 “Accounting for Income Taxes” (‘Statement 109”). Under Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Comprehensive Income (Loss) The foreign currency translation gains (losses) resulting from the translation of the financial statements of the Company’s subsidiaries expressed in Canadian dollars to United States dollars are reported as Comprehensive income (loss) in the consolidated statements of operations and other comprehensive loss as Accumulated other comprehensive loss in the consolidated balance sheet and the consolidated statements of shareholders’ deficiency. Foreign Currency Translation The accompanying consolidated financial statements are presented in United States dollars. The functional currency of Duro Enzyme Solutions, Inc. – Canada and its five subsidiaries as well as EAPI Center Inc., is Canadian Dollar. The December 31, 2007 financial statements of the Company were translated to United States dollars using year-end exchange rates as to assets and liabilities and average exchange rates as to revenues and expenses. Capital accounts were translated at their historical exchange rates when the capital transactions occurred. Net gains and losses resulting from translation of foreign currency financial statements are included in the statements of stockholder’s equity as other comprehensive income or (loss). Foreign currency transaction gains and losses are included in consolidated statements of operations and comprehensive loss. During the three months periods ended December 31, 2007, the Company recorded a foreign currency translation loss of $21,735 compared to a gain of $194,965 during the same period of 2006. Reporting Segments Statement of financial accounting standards No. 131, Disclosures about segments of an enterprise and related information (SFAS No. 131), which superseded statement of financial accounting standards No. 14, Financial reporting for segments of a business enterprise, establishes standards for the way that public enterprises report information about operating segments in annual financial statements. The Company has determined it has only one segment. Stock-Based Compensation Effective January 1, 2006, the Company adopted Statement No. 123R, Share-Based Payment (SFAS 123R), which requires companies to measure and recognize compensation expense for all stock-based payments at fair value. SFAS 123R is being applied on the modified prospective basis. Prior to the adoption of SFAS 123R, the Company accounted for its stock-based compensation plans under the recognition and measurement principles of Accounting Principles Board (APB) Opinion No. 25, Accounting for Stock Issued to Employees, and related interpretations, and accordingly, recognized no compensation expense related to the stock-based plans. Under the modified prospective approach, SFAS 123R applies to new awards and to awards that were outstanding on January 1, 2006 that are subsequently modified, repurchased or cancelled. In compliance with FAS No. 148, for the fiscal year 2006, the Company elected to continue to follow the intrinsic value method in accounting for its stock-based employee compensation plan as defined by APB No. 25 and has made the applicable disclosures below. - 8 - ORGANIC RECYCLING TECHNOLOGIES, INC. AND SUBSIDIARIES (formerly EAPI ENTERTAINMENT, INC.) NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS DECEMBER 31, 2007 (continued) Issuance of Shares for Services The Company accounts for the issuance of equity instruments to acquire goods and services based on the fair value of the goods and services or the fair value of the equity instrument at the time of issuance, whichever is more reliably measurable. Recent Accounting Pronouncements In March 2006 FASB issued SFAS 156 ‘Accounting for Servicing of Financial Assets’ this Statement amends FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, with respect to the accounting for separately recognized servicing assets and servicing liabilities. This Statement: 1. Requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract. 2. Requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable. 3. Permits an entity to choose ‘Amortization method’ or ‘Fair value measurement method’ for each class of separately recognized servicing assets and servicing liabilities: 4. At its initial adoption, permits a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available-for-sale securities under Statement 115, provided that the available-for-sale securities are identified in some manner as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value. 5. Requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This Statement is effective as of the beginning of the Company’s first fiscal year that begins after September 15, 2006. Management believes that this statement will not have a significant impact on the consolidated financial statements. In September 2006, FASB issued SFAS 157 ‘Fair Value Measurements.’ This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on financial statements. In September 2006, FASB issued SFAS 158 ‘Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: a) A brief description of the provisions of this Statement b) The date that adoption is required c) The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. Management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, FASB issued FASB Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. FASB 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FASB 159 for their first quarter 2007 financial statements. - 9 - ORGANIC RECYCLING TECHNOLOGIES, INC. AND SUBSIDIARIES (formerly EAPI ENTERTAINMENT, INC.) NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS DECEMBER 31, 2007 (continued) The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FASB 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. Management asserts that the preceding accounting pronouncements will have no effect on the financial statements of the Company. In December 2007, the FASB issued SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements”. This Statement amends ARB 51 to establish accounting and reporting standards for the non-controlling (minority) interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. SFAS No. 160 is effective for the Company’s fiscal year beginning October 1, 2009. Management is currently evaluating the effect of this pronouncement on financial statements. In December 2007, the FASB issued SFAS No. 141(R), “Business Combinations”. This Statement replaces SFAS No. 141, Business Combinations. This Statement retains the fundamental requirements in Statement 141 that the acquisition method of accounting (which Statement 141 called the purchase method) be used for all business combinations and for an acquirer to be identified for each business combination. This Statement also establishes principles and requirements for how the acquirer: a) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquiree; b) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase and c) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. SFAS No. 141(R) will apply prospectively to business combinations for which the acquisition date is on or after Company’s fiscal year beginning October 1, 2009. While the Company has not yet evaluated this statement for the impact, if any, that SFAS No. 141(R) will have on its consolidated financial statements, the Company will be required to expense costs related to any acquisitions after September 30, 2009. FASB Staff Position on FAS No. 115-1 and FAS No. 124-1 (“the FSP”), “The Meaning of Other-Than-Temporary Impairment and Its Application to Certain Investments,” was issued in November 2005 and addresses the determination of when an investment is considered impaired, whether the impairment on an investment is other-than-temporary and how to measure an impairment loss. The FSP also addresses accounting considerations subsequent to the recognition of other-than-temporary impairments on a debt security, and requires certain disclosures about unrealized losses that have not been recognized as other-than-temporary impairments. The FSP replaces the impairment guidance on Emerging Issues Task Force (EITF)Issue No. 03-1 with references to existing authoritative literature concerning other-than-temporary determinations. Under the FSP, losses arising from impairment deemed to be other-than-temporary, must be recognized in earnings at an amount equal to the entire difference between the securities cost and its fair value at the financial statement date, without considering partial recoveries subsequent to that date. The FSP also required that an investor recognize other-than-temporary impairment losses when a decision to sell a security has been made and the investor does not expect the fair value of the security to fully recover prior to the expected time of sale. The FSP is effective for reporting periods beginning after December 15, 2005. The adoption of this statement will not have a material impact on our consolidated financial statements. Reclassification Certain account reclassifications have been made to the financial statements of the prior year in order to conform to classifications used in the current year. These changes had no impact on the previously issued financial statements of the Company. NOTE 2:RELATED PARTY TRANSACTIONS The Company’s affiliates provided consulting and business advisory services to the Company. A total of $728,187 and $345,453 were incurred and accrued for the three months period ended December 31, 2007 and 2006, respectively, in consulting services provided by two (2) companies which are owned and controlled by a shareholder and creditor of the Company that the SEC classifies as a promoter. Short-term loans of $0 and $651,147 were advanced to the Company by the related parties as of December 31, 2007 and 2006, respectively. The interest rate for the notes is 10% per annum. Total repayments of these short-term notes to the related parties were $802,500 and $660,996 for the three months ended December 31, 2007 and 2006, respectively. The total amount owed to the companies controlled by this promoter amounted to $332,113 and $1,322,185 as of December 31, 2007 and September 30, 2007. The funds were used for operations of the Company. For the three months ended December 31, 2007, seven related parties (Board Members, Officers, Management or affiliated companies) charged the Company $905,199 in business consulting and advisory fees. Of the amounts invoiced to the Company by these related parties, $771,950 was paid in cash and the balance was accrued in short term liabilities. NOTE 3: COMMON STOCK During the three months ended December 31, 2007, the Company sold under private placements 1,672,451 shares of common stock pursuant to stock subscription agreements and received cash proceeds of $827,030 net of cost of raising capital of $43,507. The Company sold 3,300,000 shares of common stock valued at $825,000 to a related party for cash. The common shares were values at the market price on the date of issuance. The Company sold 137,000 common shares under private placements and received cash proceeds of $78,927. The Company has not issued 137,000 shares of common stock as of December 31, 2007. - 10 - ORGANIC RECYCLING TECHNOLOGIES, INC. AND SUBSIDIARIES (formerly EAPI ENTERTAINMENT, INC.) NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS DECEMBER 31, 2007 (continued) During the three months ended December 31, 2007 in connection with the common stock subscription agreements, the Company issued warrants to purchase 4,972,451 shares of common stock. No warrants were exercised or expired in the quarter. At December 31, 2007, a total of 33,554,756 warrants remain unexercised. The fair value of the warrants issued during the three months ended December 31, 2007, at the time of issuance, was immaterial based upon the Company's calculations using the Black-Scholes model. The Company extended the terms of the warrants expiration date by twelve months from the date of issuance. The remaining warrants outstanding at December 31, 2007 are: Exercise Price Warrants Issued CDN $0.10 10,000 CDN $0.25 810,000 CDN $0.35 470,000 CDN $0.65 55,000 CDN $0.75 220,500 CDN $1.00 196,207 US $0.08 10,000 US $0.28 4,000 US $0.30 4,523,583 US $0.35 3,034,000 US $0.40 114,550 US $0.50 2,775,626 US $0.55 755,743 US $0.60 2,728,723 US $0.66 220,000 US $0.70 2,027,652 US $0.75 14,988,182 US $1.00 586,018 US $1.25 24,972 Total 33,554,756 NOTE 4: GOING CONCERN The accompanying condensed consolidated unaudited financial statements have been prepared assuming that the Company will continue as a going concern. During the three months ended December 31, 2007, the Company incurred a net loss of $1,086,896, used net cash of $1,099,835 in operating activities, had a working capital deficiency of $3,093,623 and a shareholders' deficiency of $3,045,319. This raises a substantial doubt about the Company’s ability to continue as a going concern. The Company is pursuing and developing a new business plan. The Company is partnering with technology leaders to utilize and apply waste management and recycling technologies and bring these technologies to the market place. The Company is seeking to acquire revenue generating businesses or projects with long term potential in the waste management and recycling industries that will enable the Company to generate revenues to fund the new business plan. The Company anticipates it will raise funds through debt issuance or through the generation of revenue and achieving profitable operations. The Company will also continue to pursue acquisitions and joint ventures, to strengthen both its balance sheet and cash flows. The Company's ability to continue as a going concern is dependent upon raising capital through debt or equity financing and ultimately by generating revenue and achieving profitable operations. There is no assurance that the Company will be successful in its efforts to raise additional proceeds or achieve profitable operations. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 5: SUBSEQUENT EVENTS The Company issued 1,463,626 shares of common stock pursuant to stock subscription agreements and received $706,959 in cash proceeds subsequent to December 31, 2007. The Company issued 837,626 warrants to purchase the common stock at an exercise price of $0.75 within one year from the date of grant. - 11 - ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Cautionary Statement Regarding Forward-Looking Statements Certain statements contained in this Form 10-QSB constitute "forward-looking statements". These statements, identified by words such as “plan,” "anticipate," "believe," "estimate," "should," "expect" and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption "Management's Discussion and Analysis or Plan of Operation" and elsewhere in this Form 10-QSB. We do not intend to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”), particularly our Annual Report on Form 10-KSB and our current reports on Form 8-K. As used in this Quarterly Report, the terms "we," "us," "our" and the “Company” mean Organic Recycling Technologies Inc. unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. OVERVIEW The Company was incorporated on September 15, 1995 under the laws of the State of Nevada. On May 27, 2003, the Company changed its name from Duro Enzyme Products Inc. to EAPI Entertainment, Inc. Effective on July 7, 2005, the Company changed its name to Organic Recycling Technologies Inc. The name change better reflects the Company’s current business activities and its efforts in waste management and organic recycling technologies. On July 11, 2005, Organic Recycling Technologies Inc. began trading on the OTC Bulletin Board under its new trading symbol, “ORCY.” CORPORATE BACKGROUND The Company is a Nevada corporation incorporated on September 15, 1995. In January 2001, the Company changed its name from "Home Web, Inc." to "Duro Enzyme Products Inc." In May 2003, the Company changed its name from “Duro Enzyme Products Inc.” to “EAPI Entertainment, Inc.” and the Company’s accounting year was changed from a December 31 year-end to a September 30 year-end. On July 7, 2005, the Company changed its name to Organic Recycling Technologies Inc. From 2000 to December 2002, the Company was engaged in the business of developing technologies based on the production of natural stable enzymes and the development of various applications for those enzymes. Early in 2003, the Company undertook a reorganization of its corporate affairs in connection with a determination by its Board of Directors to pursue business opportunities in the areas of electronic computer entertainment, education, music and other areas of the entertainment industry. In the second quarter of 2005, the Company’s Board of Directors determined that superior opportunities existed for it outside of the entertainment industry. As a result, the Company is no longer proceeding with its electronic entertainment business or with its planned web-based business with respect to natural agricultural, food and gardening products. The Company is now directing its business activities to seeking out opportunities in the field of waste management, focusing on inorganic and organic recycling technologies, environmental technologies and recycling technologies. The Company will seek a wide variety of environmentally positive technologies related to waste and energy, and will seek to form associations to exploit those technologies. INDUSTRY BACKGROUND The environmental technology business is undergoing fundamental changes. There is no single solution to the environmental crises that are happening throughout the world every day, whether that be climate change, water supply, energy supply or waste disposal. Firstly, the vast growth that is happening throughout Asia has created new demands and new opportunities. Countries such as China and India are emerging from third world status into modern industrial consumer states. The governments in these countries are turning their attention to dealing with the environmental changes being created by the newly emerging industrial and consumer societies and they are seeking ways to protect their environment.Secondly, the global climate change movement is putting pressure on all levels of government throughout the industrialized nations to reduce the emissions of greenhouse gases such as carbon dioxide and methane gas which is emitted from conventional landfills. The environmental technology industry is highly competitive; however, opportunities exist for start up companies that have strong connections with technology and financial partners and who have innovative technologies and solutions to address these various environmental challenges facing the world today. While the company has assembled a strong team of partners for the business, there is no guarantee of success in respect to the Company’s ability to conclude successfully any particular business venture that it may embark upon within the industry. BUSINESS STRATEGY The Company is working with its technology partner, HDR Engineering Inc., one of the world’s leading multi-disciplinary engineering companies, to provide a range of cutting-edge solutions to the environmental crises which exist in every community today.Worldwide problems in dealing with various forms of waste management continue to grow, as does the need for the utilization of new and improved technologies that allow for a more environmentally efficient utilization of air, water, and energy resources. Issues such as global warming and environmental pollution increase the need for various methods to deal with all elements of the environment in ways that are constantly undergoing innovation and refinement. For example, as landfills near capacity and, in some cases, are shut down, and as composting is severely limited in its application, the need for new approaches to waste management is constant. These problems exist in North America and throughout the rest of the world. The industrial and population base continues to grow and, in many cases, the infrastructure for addressing environmental challenges is less developed; therefore, the need for, and opportunities for, solutions continue to grow. China is one of the greatest examples of this situation and for that reason the Company has placed part of its focus on that country. - 12 - Worldwide demand for new and existing technologies appears to be so extensive that it is not possible to fully evaluate the potential of the worldwide market. It is a competitive market like any other, however, and from a business standpoint there are no guarantees that the Company will in fact be able to exploit any new technologies or maintain a successful posture in respect to the goals it is seeking to achieve in the aforesaid business activities. Marketing Environmental Technologies The Company is exploring various opportunities to market environmental technologies through the development of its environmental technology centers. The Company is at the initial stages of this activity. Each of these environmental technology centers is a facility that uses leading-edge technologies to handle and solve the needs for the four elements of the environment in your community. These four elements are Earth, Air, Fire, and Water. The Earth side includes all aspects of waste management including collection, transportation, sorting and depackaging, recycling and reuse and finally, disposal of residuals. The production of revenue-producing end products such as pellet fuel, biogas, ethanol, soil fertilizers, and recycle products is important. The Air element of this center is focused on leading-edge technologies for air pollution reduction, reduction of greenhouse gases, and the production of green electricity through wind energy.The Fire element further expands this focus on air quality enhancement in your community by using technologies that capture and utilize methane gas from existing landfills and that reduce the use of carbon emitting fossil fuels by bringing in alternative energy from solar power, geothermal power, tidal power, biofuels and biogases and other appropriate hybrid electrical systems that may apply in the community. Lastly, the Water element employs technologies that use leading-edge solutions for water purification, wastewater treatment, seawater desalination and even cleanup of receiving waters where necessary. PLAN OF OPERATION The Company’s plan of operation for the next twenty-four months is summarized as follows: · The Company’s mission is to locate, integrate and implement its environmental technology centers with the objective of creating a cleaner and healthier global environment and capitalizing on profitable opportunities for our shareholders. The Company is currently evaluating a number of projects in China, in the Middle East and in North America. No agreements have been concluded and therefore capital requirements remain unknown. · The Company has further commenced negotiations to create an environmental fund in China (The Fund Project) as a potential financing vehicle to assist it with implementation of its above mentioned projects. · The Company has retained HDR to conduct certain feasibility studies with respect to wind power alternative energy project opportunities in China. · The Company intends to expand its operations into the Middle East and into several regions of North America over the next 12 months; to that end, early discussions are currently underway with a number of communities with the goal of creating regional environmental technology centers that address all elements of the environment in those communities. Over the next twelve months, the Company estimates that it will require approximately $5,000,000 to pursue its stated plan of operation. Of this amount approximately, $2,500,000 will be comprised of overhead expenses. The actual amounts required will depend on whether the Company commences building waste facilities under its joint venture agreement with CJCE or elsewhere in the next twelve months. Readers are cautioned that our actual expenditures and financial requirements during this period may be greater than or less than the amounts that we have estimated herein. The Company is also continuing to seek out new business opportunities, and may find new opportunities which have not been accounted for in the Company’s budget estimates. Results of Operations for the three months periods ended December 31, 2007 and 2006 Revenues: To date, the Company has not earned revenues from its organic recycling and waste management business, and there is no assurance that the Company will be able to do so in the future. The Company continues to be in a development stage of its business and its ability to ultimately generate revenues is subject to the ability of the Company to obtain additional financing and to successfully develop its business, of which there are no assurances. Operating Costs and Expenses: Operating expenses for the three months ended December 31, 2007 were $1,085,941 compared to $1,088,807 for the same period in 2006. Although operating expenses in total remained relatively the same, the Company increased consulting and professional fees expense by $505,314 during the three months ended December 31, 2007 when compared to the same period in 2006 by hiring consultants in seeking business advisory services towards its recycling business. Such increases were offset by reduction of $485,036 in advertising and market awareness expense and $59,193 in stock based compensation expense during the three months ended December 31, 2006 when compared to the same period in 2007. Interest expense for the three months period ended December 31, 2007 was $955 compared to $29,069 for the same period in 2006. Interest expense decreased as a result of the Company making a loan payment to a shareholder and related party amounting to $802,500 during the three months ended December 31, 2007. As a result, the Company recorded a loss of $1,086,896 during the three months ended December 31, 2007 compared to a net loss of $1,117,876 for the same period in 2006. The Company expects its operating expenses to continue to increase over the next twelve months as it continues to pursue its plan of operation. If the Company is successful in its efforts with respect to any or all portions of its plan of operation for the next twelve months, of which there is no assurance, the Company expects its operating expenses to increase even further. - 13 - Liquidity and Capital Resources The Company’s principal capital requirements during the fiscal 2007 are to fund the internal operations and acquire profitable growth oriented businesses. The Company plans to continue to raise necessary funds by selling its own common shares to selected accredited investors and bringing in business partners whose contributions include the necessary cash. In view of low borrowing interest rates, the Company continues to actively pursue additional credit facilities with accredited investors and financial institutions as a means to obtain new funding. The Company’s management estimates that it currently does not have the necessary funds to operate for the next twelve months without raising additional capital. As shown in the accompanying financial statements, the Company incurred a net loss of $1,086,896 for the three months period ended December 31, 2007 as compared to a net loss of $1,117,876 for the same period in 2006. Additionally, the Company’s current liabilities exceeded its current assets by $3,093,623 at December 31, 2007. These factors and the Company’s inability to meet its debt obligations from current operations, and the need to raise additional funds to accomplish its objectives, create a substantial doubt about the Company's ability to continue as a going concern. Furthermore, the Company’s independent auditors have issued a going concern opinion on the Company’s audited financial statements for the fiscal year ended September 30, 2007 as the Company did not have sufficient funds available to operate for the next twelve months. The Company’s forecast of the period of time through which its financial resources will be adequate to support its operations is a forward-looking statement that involves risks and uncertainties, and actual results could vary as a result of a number of factors. Operating activities: Net cash used in operating activities during the three months period ended December 31, 2007 amounted to $1,099,836 primarily due to the loss of $1,086,896 recorded by the Company, increase in non-trade receivables of $14,008, increase in prepaid expenses of $39,272, increase of 39,458 in expense relating to capital projects, increase in accounts and fees payable of $373,695 and decrease in payables and accrued expenses of $294,548. Financing activities: Net cash provided by financing activities during the three months period ended December 31, 2007, amounted to $928,458. The Company received cash proceeds of $1,730,958 from sale of its common stock to accredited investors and a related party. During the three months period ended December 31, 2007, the Company paid a short term loan to a related party amounting to $802,500. The Company lost $55,265 in cash during the three months period ended December 31, 2007 as a result of the effect of foreign currency translations. Due to the above activities, the net decrease in cash amounted to $226,643 during the three months period ended December 31, 2007. The Company’s cash and cash equivalents balance at December 31, 2007 was $534,722 compared to cash and cash equivalents balance of $761,365 at September 30, 2007. The decrease in the Company's working capital deficit as of December 31, 2007 was largely a result of decrease in the Company's amounts payable to related parties during the three months ended December 31, 2007. The Company has estimated that it will require approximately $5,000,000 over the next twelve months to pursue its plan of operation. This amount is well in excess of our existing financial resources and the Company will need to obtain substantial financing in order to pursue our plan of operation for the next twelve months. The Company is currently seeking private equity financing, however it does not have any financing arrangements in place and there is no assurance that it will be able to obtain financing on terms acceptable to it or at all.Further, due to the Company's substantial working capital deficit and its current inability to generate revenues, there is no assurance that the Company will be able to continue as a going concern or achieve material revenues or profitable operations. CRITICAL ACCOUNTING POLICIES Effect of Fluctuations in Foreign Exchange Rates The Company’s reporting currency is the US dollar and the functional currency is the Canadian dollar. Currently, the Company’s primary operations are located in Canada. Transactions in Canadian dollars have been translated into U.S. dollars using the current rate method, such that assets and liabilities are translated at the rates of exchange in effect at the balance sheet date and revenue and expenses are translated at the average rates of exchange during the appropriate fiscal period. As a result, the carrying value of the Company’s investments in Canada is subject to the risk of foreign currency fluctuations. Additionally, any revenues received from the Company’s international operations in other than US dollars will be subject to foreign exchange risk. Issuance of Shares for Services The Company accounts for the issuance of equity instruments to acquire goods and services based on the fair value of the goods and services or the fair value of the equity instrument at the time of issuance, whichever is more reliably measurable. - 14 - Recent Accounting Pronouncements In March 2006 FASB issued SFAS 156 ‘Accounting for Servicing of Financial Assets’ this Statement amends FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, with respect to the accounting for separately recognized servicing assets and servicing liabilities. This Statement: 1. Requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract. 2. Requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable. 3. Permits an entity to choose ‘Amortization method’ or ‘Fair value measurement method’ for each class of separately recognized servicing assets and servicing liabilities: 4. At its initial adoption, permits a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available-for-sale securities under Statement 115, provided that the available-for-sale securities are identified in some manner as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value. 5. Requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This Statement is effective as of the beginning of the Company’s first fiscal year that begins after September 15, 2006. Management believes that this statement will not have a significant impact on the consolidated financial statements. In September 2006, FASB issued SFAS 157 ‘Fair Value Measurements.’ This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on financial statements. In September 2006, FASB issued SFAS 158 ‘Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: a) A brief description of the provisions of this Statement b) The date that adoption is required c) The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. Management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, FASB issued FASB Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. FASB 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FASB 159 for their first quarter 2007 financial statements. The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FASB 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. Management asserts that the preceding accounting pronouncements will have no effect on the financial statements of the Company. In December 2007, the FASB issued SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements”. This Statement amends ARB 51 to establish accounting and reporting standards for the non-controlling (minority) interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. SFAS No. 160 is effective for the Company’s fiscal year beginning October 1, 2009. Management is currently evaluating the effect of this pronouncement on financial statements. - 15 - In December 2007, the FASB issued SFAS No. 141(R), “Business Combinations”. This Statement replaces SFAS No. 141, Business Combinations. This Statement retains the fundamental requirements in Statement 141 that the acquisition method of accounting (which Statement 141 called the purchase method) be used for all business combinations and for an acquirer to be identified for each business combination. This Statement also establishes principles and requirements for how the acquirer: a) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquiree; b) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase and c) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. SFAS No. 141(R) will apply prospectively to business combinations for which the acquisition date is on or after Company’s fiscal year beginning October 1, 2009. While the Company has not yet evaluated this statement for the impact, if any, that SFAS No. 141(R) will have on its consolidated financial statements, the Company will be required to expense costs related to any acquisitions after September 30, 2009. FASB Staff Position on FAS No. 115-1 and FAS No. 124-1 (“the FSP”), “The Meaning of Other-Than-Temporary Impairment and Its Application to Certain Investments,” was issued in November 2005 and addresses the determination of when an investment is considered impaired, whether the impairment on an investment is other-than-temporary and how to measure an impairment loss. The FSP also addresses accounting considerations subsequent to the recognition of other-than-temporary impairments on a debt security, and requires certain disclosures about unrealized losses that have not been recognized as other-than-temporary impairments. The FSP replaces the impairment guidance on Emerging Issues Task Force (EITF)Issue No. 03-1 with references to existing authoritative literature concerning other-than-temporary determinations. Under the FSP, losses arising from impairment deemed to be other-than-temporary, must be recognized in earnings at an amount equal to the entire difference between the securities cost and its fair value at the financial statement date, without considering partial recoveries subsequent to that date. The FSP also required that an investor recognize other-than-temporary impairment losses when a decision to sell a security has been made and the investor does not expect the fair value of the security to fully recover prior to the expected time of sale. The FSP is effective for reporting periods beginning after December 15, 2005. The adoption of this statement will not have a material impact on our consolidated financial statements. Item 3. CONTROLS AND PROCEDURES Evaluation Of Disclosure Controls And Procedures As of the end of the period covered by this Report, our management carried out an evaluation, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act). Based on this evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures are, as of the date covered by this Quarterly Report, effective to ensure that the information required to be disclosed by us in the Reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms. Changes In Internal Controls Over Financial Reporting In connection with the evaluation of our internal controls during our last fiscal quarter, our Chief Executive Officer and Chief Financial Officer have determined that there have been no changes to our internal controls over financial reporting that has materially affected, or is reasonably likely to materially effect, our internal controls over financial reporting. PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 2.UNREGISTERED SALES OF SECURITIES AND USE OF PROCEEDS During the three months period ended December 31, 2007, the Company a) sold through, a Regulation S offering, 1,672,451 shares of common stock for net cash proceeds of $827,030 and b) sold 3,300,000 shares of common stock to a related party (who under the Securities and Exchange Act of 1933 (the “Act”) may be deemed a “promoter”) for cash proceeds of $825,000. The Company has not issued 137,000 shares of common stock for which it received $78,927 from investors as of December 31, 2007. All common stock sold during the three months period ended December 31, 2007 were sold pursuant to exemption from registration under Regulation S and/or Section 4(2) of the Act. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. - 16 - ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K The following exhibits are either provided with this Annual Report or are incorporated herein by reference: Exhibit Number Description of Exhibit 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of ChiefOfficers pursuant to pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 REPORTS ON FORM 8-K We did not file any Current Reports on Form 8-K during the fiscal quarter ended December 31, 2007. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ORGANIC RECYCLING TECHNOLOGIES INC. (Formerly EAPI ENTERTAINMENT, INC.) Date: February 14, 2008 /s/ Edwin Kroeker Name:Edwin Kroeker Title:Chief Executive Officer and President Date: February 14, 2008 /s/ Chad Burback Name:Chad Burback Title:Chief Financial Officer and Treasurer - 17 -
